UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7246




In Re:   COLIN E. COTA,


                                                         Petitioner.




                 On Petition for Writ of Mandamus
                            (CA-03-782)


Submitted:   November 4, 2004         Decided:     November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Colin E. Cota, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Colin E. Cota petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 42 U.S.C.

§ 1983 (2000) complaint.      He seeks an order from this court

directing the district court to act.      We find there has been no

undue delay in the district court.     Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for writ

of mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                               - 2 -